Citation Nr: 0947760	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  06-37 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

3.  Entitlement to a compensable disability rating for 
service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to 
November 1999.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 

The issue of a compensable disability rating for hypertension 
is REMANDED to the agency of original jurisdiction (AOJ) via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had military service in the Southwest Asia 
Theater of operations during the Persian Gulf War.

2.  The Veteran has a clinical diagnosis of sleep apnea.  
There is no competent or probative medical evidence showing 
that sleep apnea is related to service.

3.  The competent evidence indicates that the condition of 
fatigue is attributed to the clinical diagnosis of sleep 
apnea.  There is no competent or probative medical evidence 
showing that sleep apnea is related to service.


CONCLUSIONS OF LAW

1.  A chronic disability manifested by sleep apnea was not 
incurred in or aggravated by active service, nor may it be 
presumed as due to a qualifying chronic disability. 38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 
(2009).

2.  Sleep apnea was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

3.  A chronic disability manifested by fatigue was not 
incurred in or aggravated by active service, nor may it be 
presumed to be as due to a qualifying chronic disability.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in August 2005.  
This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
Veteran about the information and evidence the VA would seek 
to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

Furthermore, a January 2007 letter from the RO further 
advised the Veteran that a disability rating and an effective 
date will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he 
has received all required notice in this case, such that 
there is no error in content. 

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, 
there is a timing error as to the additional VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, 
the U.S. Court of Appeals for Veterans Claims (Court) held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, additional VCAA notice was 
provided in January 2007, after issuance of the initial 
unfavorable AOJ decision in October 2005.  However, both 
the Court and the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit Court) have since further clarified 
that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, with a subsequent 
readjudication of the claim, so that the essential fairness 
of the adjudication, as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (holding that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, however, although the RO provided additional VCAA 
notice in January 2007, it did not readjudicate the claim by 
way of a subsequent SSOC.  Thus, in essence, based on the 
above case law, the timing defect in VCAA notice was not 
rectified.  Regardless, the Court has held that the failure 
of the claimant to submit additional evidence following 
proper notification may constitute a waiver of readjudication 
or render the error harmless.  Medrano v. Nicholson, 21 Vet. 
App. 165, 173 (2007).  Here, the Veteran submitted no 
additional pertinent evidence in response to the January 2007 
VCAA notice letter.  Therefore, the absence of a subsequent 
SSOC after the January 2007 notice is not prejudicial because 
the result of such a readjudication on exactly the same 
evidence and law previously considered would be no different 
than the previous adjudication.  Medrano, 21 Vet. App. at 
173.  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), and VA treatment records.  Private treatment 
records also have been associated with the claims file.  
Further, the Veteran and his representative have submitted 
statements in connection with his claim.  Therefore, the 
Board is satisfied that all relevant evidence identified by 
the Veteran has been obtained, and that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in 
a claim for service connection, there must be medical 
evidence of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

Service connection also may be established for a Persian Gulf 
Veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War or to a degree of 
10 percent or more not later than December 31, 2011.  38 
U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A "Persian Gulf Veteran" is one who served in the Southwest 
Asia Theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  A "qualifying chronic disability" 
includes: (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multi symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi- 
symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 
3.317(a)(2)(i).

For purposes of this regulation, signs or symptoms that may 
be manifestations of undiagnosed illness include, but are not 
limited to: (1) fatigue, (2) signs or symptoms involving 
skin, (3) headache, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuro-psychological signs 
or symptoms, (8) signs or symptoms involving the respiratory 
system (upper and lower), (9) sleep disturbances, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, and (13) menstrual 
disorders. 

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non- 
medical indicators that are capable of independent 
verification.  Disabilities that have existed for six months 
or more and disabilities that exhibit intermittent episodes 
of improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2)(5).

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between most recent departure from service in the Southwest 
Asia theater of operations during the Persian Gulf War and 
the onset of the illness; or (3) the illness is the result of 
willful misconduct or the abuse of alcohol or drugs.  38 
C.F.R. § 3.317(c).

With claims for service connection for a qualifying chronic 
disability under 38 C.F.R. § 3.317, the Veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability that cannot, based on the facts of the particular 
Veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the Veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular Veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98.

When determining whether a qualifying chronic disability 
became manifest to a degree of 10 percent or more, the Board 
must explain its selection of analogous Diagnostic Code.  
Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

In the absence of proof of a current disability, there can be 
no valid claim.  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).



A.  Sleep Apnea

In this case, the Veteran contends that he has sleep apnea 
that is due to an undiagnosed illness.  See notice of 
disagreement (NOD) dated in December 2005.

In this case, because the medical evidence uniformly shows 
that sleep apnea is a diagnosed disability, and because sleep 
apnea is not an illness that the Secretary has determined 
warrants presumptive service connection, service connection 
for sleep apnea under 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317 is not permitted as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  In cases where a Veteran 
applies for service connection under 38 C.F.R. § 3.317, but 
is found to have a disability attributable to a known 
diagnosis, further consideration under the direct service 
connection provisions of 38 U.S.C.A. § 1110 is nevertheless 
warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

In this regard, a review of the Veteran's STRs does not 
reveal diagnosis of, or treatment for, sleep apnea in 
service.  Although there was a request for a sleep study in 
March 1995, there is no record that a sleep study was 
subsequently conducted or that the Veteran further complained 
of sleep disturbances or symptomatology of a sleep disorder.  
Further, the Veteran indicated no sleep problems on Reports 
of Medical History dated in August 1992 or October 1994.  A 
July 1999 medical examination report also shows that the 
Veteran reported no trouble with sleeping.  Finally, in a 
Medical Evaluation Board (MEB) report dated in August 1999, 
in which the Veteran was assessed as medically unfit for 
service, the Veteran was diagnosed with disorders unrelated 
to his sleep apnea with no mention of any sleep disorder or 
symptomatology thereof.  Thus, despite the Veteran's 
assertions that he began experiencing symptoms of a sleep 
disorder during service, his lay statements are outweighed by 
the available medical evidence showing no objective 
indication of a sleep disorder during service.  See generally 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding 
that the Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  

Post-service, the Veteran underwent a Persian Gulf 
examination in February 2000, during which he reported 
sleeping too much.  See VA treatment record dated in February 
2000.  However, at the time, there was no diagnosis of a 
sleep disorder.  It appears that the Veteran was diagnosed 
with sleep apnea in January 2005, when he underwent a sleep 
study.  See VA sleep study report dated in January 2005.  VA 
medical records show ongoing treatment for this condition 
since that time, although the Veteran recently reported that 
he generally sleeps well.  See VA treatment record dated in 
September 2006.  Thus, service connection may not be 
established based on chronicity in service or post-service 
continuity of symptomatology for sleep apnea.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.     
  
As to a nexus between the Veteran's current sleep apnea and 
his active military service, no medical evidence supports 
this assertion.  See Boyer, 210 F.3d 1351; Maggitt, 202 F.3d 
1370.  Specifically, no post-service medical records obtained 
by VA or submitted by the Veteran link his current sleep 
apnea to service; these medical reports simply do not in any 
way associate the sleep disorder with his military service.  

Thus, as a whole, post-service medical records provide no 
evidence to support the Veteran's claim for service 
connection for sleep apnea as they reveal sleep apnea that 
began well after discharge from service with no connection to 
service.

The Board emphasizes that, while the Veteran is competent to 
state that he has experienced symptoms associated with his 
sleep apnea over time, he is not competent to render an 
opinion as to the medical etiology of his current sleep 
disorder, absent evidence showing that he has medical 
training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert, 
1 Vet. App. at 53.


B.  Fatigue

The Board now turns to analysis of the evidence for the 
Veteran's claim for service connection for fatigue as due to 
an undiagnosed illness.  Here, the Veteran contends that he 
has experienced fatigue since he was in active duty.  See the 
Veteran's claim dated in July 2005.  However, a review of the 
Veteran's STRs reveals that, while he complained once of 
fatigue in March 1995 during service, there was no other or 
subsequent complaint of fatigue during service.  He also 
failed to report any history of fatigue on his Reports of 
Medical History in August 1992 or October 1994.  Further, 
there was no report of a history of fatigue in an examination 
in July 1999 or during his MEB in August 1999.  

Further, the preponderance of the evidence reflects that the 
Veteran's fatigue is due to his sleep apnea.  In this regard, 
not only has the Veteran indicated that his fatigue is 
related to his sleep apnea, but any complaint he has 
regarding fatigue is in conjunction with his complaints about 
his sleep apnea.  There has never been any complaint of 
fatigue that is distinct from his complaints of sleep apnea.  
See the Veteran's claim dated in July 2005, NOD dated in 
December 2005, and VA sleep study report dated in January 
2005.  

Additionally, based upon the evidence of record, the Board 
finds that service connection cannot be granted for fatigue, 
as there is no indication of a current chronic disability.  
The Veteran has only rarely complained of fatigue throughout 
the appeal period, and these instances appear to be directly 
related to his sleep apnea, for which service connection has 
been denied, as discussed above.  Thus, in the absence of 
objective evidence perceptible to an examining physician of a 
chronic disability manifested by fatigue, the Board must 
conclude that the Veteran does not currently have a chronic 
disability that would be subject to service connection.  
Without proof of a current disability, there can be no valid 
claim.  Brammer, 3 Vet. App. at 225.

Finally, direct service connection for fatigue also is not 
warranted.  Specifically, although the Veteran's STRs reflect 
one complaint of fatigue in March 1995 during his military 
service, there is no other evidence of a diagnosis of, or 
treatment for, any fatigue disorder or symptoms thereof.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  In his 
Reports of Medical History dated in August 1992 and October 
1994, there was no report of any experience of fatigue.  
Further, there was no report of a history of fatigue in an 
examination in July 1999 or during his MEB in August 1999.  

Moreover, there is simply no competent, medical evidence or 
opinion that in any way relates any current fatigue to his 
period of active military service.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

It follows that there is not such a balance of the positive 
evidence with the negative evidence to otherwise permit a 
favorable determination on this issue.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Therefore, the claim for 
service connection for fatigue, including as a qualifying 
chronic disability under 38 C.F.R. § 3.317 (undiagnosed 
illness), is denied.  


ORDER

Service connection for sleep apnea, to include as due to an 
undiagnosed illness, is denied.

Service connection for fatigue, to include as due to an 
undiagnosed illness, is denied.


REMAND

Before addressing the merits of the issue of hypertension, 
the Board finds that additional development of the evidence 
is required.

First, there are no post-service treatment records with 
regard to treatment for hypertension after October 2006.  In 
this regard, VA's duty to assist includes obtaining records 
of the Veteran's relevant VA medical treatment.  38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  Because 
any record of treatment for hypertension would be relevant to 
the Veteran's claim, the RO should attempt to obtain these 
records, and, if they no longer exist, must make this express 
declaration to confirm that further attempts to obtain them 
would be futile.  The Veteran also has to be apprised of 
this.  Thus, a remand is warranted to obtain these records.

Next, a VA examination is needed to determine the current 
severity of the Veteran's service-connected hypertension.  In 
this regard, the Veteran has complained of worsening 
symptoms, such as an increase in the dosage of his medication 
and an increase in his blood pressure.  See NOD dated in 
December 2005.  All of these symptoms may be indications that 
his disability has worsened, and an examination is needed to 
determine whether this is the case.  

Furthermore, the Veteran's last VA examination for 
hypertension was in September 2005, over four years ago, and 
a more current examination would be helpful in deciding his 
appeal, particularly because the Veteran has complained of 
worsening symptoms.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (determining that the Board should have ordered a 
contemporaneous examination of the veteran because a 23-
month-old examination was too remote in time to adequately 
support the decision in an appeal for an increased rating); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal the current state of 
claimant's disability, fulfillment of the statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the last examination).    

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to ascertain 
whether he had any relevant treatment at a 
VA facility since October 2006.  If so, 
obtain all pertinent records of any 
medical treatment for the Veteran's 
hypertension from the appropriate VA 
Medical Center (VAMC) from October 2006 to 
the present.  Also contact the Veteran to 
identify any private physicians from whom 
he has received treatment for his 
hypertension.  If any private treatment 
records exist, the RO also should ask the 
Veteran to provide authorization of 
release for these records and obtain them 
or ask the Veteran to submit such records.  
All attempts to secure these records, and 
any response received, must be documented 
in the claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.  

2.  Arrange for the Veteran to undergo a 
VA examination, by an appropriate 
specialist, to determine the current 
severity of his hypertension.  The claims 
file, including a complete copy of this 
remand, must be made available for review 
of the Veteran's pertinent medical 
history, including, in particular, the 
records of his recent treatment.

The examination should include any 
necessary diagnostic testing or 
evaluation.  The examination report should 
include a discussion of the current level 
of severity of the hypertension, including 
any current manifestations of the 
disorder. 

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate the 
extent and severity of the Veteran's 
current hypertension, whether the 
Veteran's hypertension has worsened, and 
indicate the effect the Veteran's 
hypertension has on his ability to obtain 
and maintain gainful employment.  

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.  

3.  Readjudicate the Veteran's claim for a 
compensable disability rating for 
hypertension in light of examination 
provided to him and any additional medical 
evidence received since the SOC in 
November 2006.  If the claim is not 
granted to the Veteran's satisfaction, 
send him and his representative an SSOC.  
It must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
The Veteran should be given an opportunity 
to respond to the SSOC before returning 
the file to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


